

117 SRES 308 ATS: Commending and congratulating the Hutchinson Community College Blue Dragons football team for winning the 2021 National Junior College Athletic Association football National Championship. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 308IN THE SENATE OF THE UNITED STATESJuly 20, 2021Mr. Moran (for himself and Mr. Marshall) submitted the following resolution; which was considered and agreed toRESOLUTIONCommending and congratulating the Hutchinson Community College Blue Dragons football team for winning the 2021 National Junior College Athletic Association football National Championship. Whereas, on Saturday, June 5, 2021, the Hutchinson Community College Blue Dragons football team (in this preamble referred to as the Blue Dragons) defeated the Snow College Badgers by a score of 29 to 27 in the 2021 National Junior College Athletic Association (in this preamble referred to as the NJCAA) National Championship game;Whereas the 2021 NJCAA National Championship is the first in the history of the Blue Dragons’ football program;Whereas the Blue Dragons were the Kansas Jayhawk Community College Conference regular season champions;Whereas the Blue Dragons finished the 2021 season with a perfect 8-0 record;Whereas, during the championship game, the Blue Dragons overcame a 14 point deficit to take the lead in the fourth quarter;Whereas quarterback C.J. Ogbonna entered the game in the third quarter to lead the Blue Dragons on 3-straight scoring drives to take the lead;Whereas linebacker Tre Pinkney intercepted a pass late in the fourth quarter to seal the victory for the Blue Dragons;Whereas Tye Edwards, Ivan Thomas, Kingsley Ugwu, Aric Harris, Jurriente Davis, and Roterius Torrence were named as NJCAA All-Americans; andWhereas first-year Head Coach Drew Dallas was named the NJCAA National Coach of the Year: Now, therefore, be it That the Senate—(1)commends the Hutchinson Community College Blue Dragons football team for winning the 2021 National Junior College Athletic Association football National Championship;(2)recognizes the players, coaches, and staff of the Hutchinson Community College Blue Dragons football team; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)the President of Hutchinson Community College, Carter File;(B)the Athletic Director of Hutchinson Community College, Josh Gooch; and(C)the Head Coach of the Hutchinson Community College Blue Dragons football team, Drew Dallas. 